849 F.2d 607Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Carl Lee GALLO, Defendant-Appellant.
No. 88-7534.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 22, 1988.Decided:  May 31, 1988.

Carl Lee Gallo, appellant pro se.
Martin Patrick Sheehan, Office of the U.S. Attorney, for appellee.
Before WIDENER, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Carl Lee Gallo, a federal inmate, appeals the district court's denial of his request for copies of all pretrial motions and the motion to withdraw guilty plea filed in his criminal case.1   Gallo asserted that these documents were necessary to enable him to prepare a 28 U.S.C. Sec. 2255 motion based on ineffective assistance of counsel.  We affirm the district court's denial of the request.2


2
Copies of transcripts and court records may be provided to an indigent litigant at government expense upon a showing by the litigant of a particularized need for the documents.   See Jones v. Superintendent, Virginia State Farm, 460 F.2d 150, 152-53 (4th Cir.), reh'g denied, 465 F.2d 1091 (4th Cir.1972), cert. denied, 410 U.S. 944 (1973).  An indigent is not entitled to free copies "merely to comb the record in the hope of discovering some flaw."   United States v. Glass, 317 F.2d 200, 202 (4th Cir.1963).


3
Gallo's request for copies does not establish the requisite need under Jones.    The Rules Governing Section 2255 Proceedings require only that the facts in support of a claim for relief be set forth in summary form.  Rule 2(b).  Discovery may thereafter be available in the Sec. 2255 proceeding.  Rule 6.  As Gallo has failed to establish why he cannot, without copies of court records, set forth in summary form the facts in support of his claim of ineffective assistance, we affirm the district court's denial of his request.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


4
AFFIRMED.



1
 We assume, because Gallo submitted an in forma pauperis application with his request for documents and did not tender payment for copying costs, that Gallo sought copies of these motions at government expense


2
 The district court understood Gallo's request as also seeking to renew his motion to withdraw his guilty plea.  Gallo denies any intent to renew his motion to withdraw, and on appeal we do not construe his request to include such a renewal